Citation Nr: 1709692	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  12-10 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for left knee arthritis prior to May 17, 2016. 

2.  Entitlement to a disability rating in excess of 10 percent for left knee arthritis from May 17, 2016. 

3.  Entitlement to a disability rating in excess of 10 percent for left knee instability from May 17, 2016. 

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus type II, and, if so, whether service connection is warranted for diabetes mellitus type II. 

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetic neuropathy, and, if so, whether service connection is warranted for diabetic neuropathy, to include as secondary to diabetes mellitus type II. 

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to February 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in Jackson, Mississippi.  

In September 2016, the Veteran testified during a Travel Board Hearing at the RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of that proceeding has been associated with the claims file.  

The reopened appeals of the issues of entitlement to service connection for diabetes mellitus type II and diabetic neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision dated in July 2002, the RO denied the Veteran's claims of service connection for diabetes mellitus type II and diabetic neuropathy.  He failed to submit a notice of disagreement as to the denial of both claims; thus, the July 2002 rating decision became final by operation of law. 

2.  Evidence received since the final July 2002 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for diabetes mellitus type II as well as the claim of service connection for diabetic neuropathy, and raises a reasonable possibility of substantiating such claims.

3.  During the entire period on appeal, the Veteran's left knee arthritis was manifested by forward flexion and extension reduced by no more than 10 to 15 degrees with symptoms of pain, locking, and stiffness and no ankylosis or effusion into the joint. 

4.  From May 17, 2016, the Veteran's left knee instability was of no more than mild severity. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for diabetes mellitus type II may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2016).  

2.  New and material evidence has been received, and the claim of service connection for diabetic neuropathy may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2016).  

3.  For the period prior to May 17, 2016, the criteria for an evaluation in excess of 20 percent for left knee arthritis have not been met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.14, 4.40, 4.71a, Diagnostic Code 5003, 5020, 5260, 5261 (2016).

4.  For the period from May 17, 2016, the criteria for an evaluation in excess of 10 percent for left knee arthritis have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.14, 4.40, 4.71a, Diagnostic Code 5003, 5020, 5260, 5261 (2016).

5.  For the period from May 17, 2016, the criteria for an evaluation in excess of 10 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.14, 4.40, 4.71a, Diagnostic Code 5003, 5020, 5260, 5261 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  As the Board's decision to reopen the claims of service connection for diabetes mellitus type II and diabetic neuropathy is favorable to the Veteran, no further action is required to comply with the VCAA.  All additional notification and development needed to satisfy VA's duties will be accomplished on remand.  

The RO provided the Veteran with pre-adjudication VCAA notice via letter dated in December 2008 regarding the Veteran's claim of entitlement to an increased rating of his left knee condition.  There are no defects of notification in this case requiring additional development or adjudication prior to final Board action on this claim.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's post-service VA treatment records.  He was afforded thorough VA examinations in January 2009, June 2013, May 2015, and May 2016.  The Veteran was afforded the opportunity to testify before the undersigned VLJ during the September 2016 travel board hearing.  He has not identified any additionally available evidence for consideration. 

Under Bryant v. Shinseki, 23 Vet. App. 488 (2010), 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in September 2016, the VLJ asked questions regarding the Veteran's history of symptoms of a left knee condition and why he believed those symptoms had worsened since he was last evaluated by VA.  The VLJ informed the Veteran that he had an opportunity to submit additional evidence in support of his claim.  There was no pertinent evidence identified by the Veteran that might have been overlooked or may have substantiated the claim.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claims, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist. 

Claims to Reopen

The RO denied the Veteran's initial claims of entitlement to service connection for diabetes mellitus type II and diabetic neuropathy in a rating decision dated in July 2002.  In support thereof, the RO found that the Veteran was not entitled to presumptive service connection for either condition on the basis of presumed exposure to herbicides while in service.  In an August 2002 letter he was notified of the decision.  The Veteran did not file a notice of disagreement as to this decision; thus, it became final by operation of law.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.156.

The RO decision may only be reopened if new and material evidence is received. 38 U.S.C.A. § 5108.  "New evidence" is defined as existing evidence not previously submitted to agency decision makers; "material evidence" is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the most recent final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the singular purpose of determining whether new and material evidence has been submitted that is sufficient to reopen a claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption does not extend to the weight of the evidence, however.  Id.  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

The United States Court of Appeals for Veterans Claims (the Court) has endorsed a low threshold standard for reopening a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  As the Court stated in Shade, when making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should consider whether the evidence could, if the claim was reopened, reasonably result in substantiation of the claim, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

During the September 2016 hearing, the Veteran asserted that he had been told by his treating physicians in the past that his diabetes mellitus type II is related to service.  In the time since the July 2002 denial, the Veteran has continued to receive treatment for his diabetes mellitus type II and his diabetic neuropathy through VA; however, he had never had a VA examination to assess whether his diabetes mellitus type II, and by extension his diabetic neuropathy, is attributable to service.  The Veteran's assertion that he has had a medical professional relate his diabetes mellitus type II to service, coupled with the fact that he has never had a formal evaluation of the etiology of his diabetes mellitus type II, raises the possibility that he may substantiate an unestablished fact necessary to pursue his claim, i.e. a nexus between his diabetes mellitus type II and service.  Accordingly, the claims of entitlement to service connection for diabetes mellitus type II and diabetic neuropathy as secondary to diabetes mellitus type II are reopened.  These claims are addressed in the remand section of the decision.

Left Knee Disability Claims

Service connection was initially granted via an October 1969 rating decision for residuals of a baker's cyst excision in the left knee with synovial thickening, evaluated as 10 percent disabling effective May 1, 1969.  Thereafter, the evaluation of the residuals of Baker's cyst excision in the left knee was increased in a February 1996 rating decision to 20 percent effective November 6, 1995.  The current claim arises from the Veteran's appeal of a February 2009 rating decision denying a claim of entitlement to an increased rating of the left knee disability, at that time characterized as traumatic arthritis of the left knee status post excision of Baker's cyst with synovial thickening.  In an August 2016 rating decision, the RO elected to bifurcate the left knee disability claim into two separate evaluations for left knee traumatic arthritis and left knee instability, both status post excision of Baker's cyst with synovial thickening.  In doing so, the RO elected to reduce the evaluation of traumatic arthritis to 10 percent and granted a separate 10 percent evaluation for left knee instability, effective May 17, 2016.  (This did not reduce the combined rating.)  As the two separate claims arise out of the same original claim of increased rating for a left knee disability, the Board will evaluate both the propriety of the reduction of the evaluation of the left knee traumatic arthritis to 10 percent as well as the 10 percent evaluation of the left knee instability together. 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. 
§ 4.45.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40. 

Additionally, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id.; 38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.

The current 10 percent rating assigned for traumatic arthritis is in effect pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260, while the 10 percent rating assigned for instability is in effect pursuant to Diagnostic Code 5010-5257.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2016).  The hyphenated diagnostic codes in this case indicate that the traumatic arthritis under Diagnostic Code 5010 is the primary disability while limitation of flexion pursuant to Diagnostic Code 5260 and lateral instability pursuant to Diagnostic Code 5257 are residual conditions. 
In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (tibia and fibula impairment), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 5263 (2016).  

Under Diagnostic Code 5010, arthritis due to trauma is rated as degenerative arthritis under Diagnostic Code 5003.  This diagnostic provides for a rating of 10 percent for each major joint or group of minor joints affected by noncompensable limitation of motion.  An increased rating of 20 percent is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5257, lateral instability, a 10 percent rating is assigned when instability is slight, while a 20 percent rating is assigned for moderate instability and a 30 percent rating is for severe instability. 

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable rating is assigned when flexion is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2016).  For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2016).  The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  

The Veteran was afforded a VA examination in January 2009 to evaluate the severity of his left knee disability.  He reported that his knee gives way at least twice a week and that this occasionally causes him to fall.  He also reported chronic pain with flare-ups four or five times a day brought on by weather changes or physical activity including standing or walking for more than 30 minutes.  According to the examiner the Veteran used a knee brace every day as well as a cane.  A physical examination revealed a decrease of five degrees in full extension and flexion limited to 105 degrees.  No other range of motion testing was done.  The examiner also noted a lack of laxity of the medial lateral collateral ligament.  An X-ray examination revealed degenerative changes including minor patella spurring.  The examiner concluded by stating that there was no discomfort or difficulty with range of motion testing other than pain. 

The Veteran was afforded a new VA examination in June 2013 to again evaluate the severity of his left knee disability.  He reported constant pain with flare-ups with weightbearing as well as with non-weightbearing and with lying down.  He also reported that his knee buckled at least two times a week.  He denied any current swelling or locking.  Range of motion testing for the right knee showed no loss of flexion or extension.  Range of motion testing for the left knee showed flexion of 0 to 90 degrees and no loss of extension.  There was no loss of range of motion of either knee after repetitive use.  The examiner noted additional functional loss in the form of less movement than normal as well as pain on movement.  There was no loss of muscle strength or stability noted, nor was there any patellar subluxation or dislocation.  

The Veteran's left knee disability was evaluated again by a VA examiner in May 2015.  He reported constant severe pain with flare-ups precipitated by walking and cold weather.  He also reported that his knee buckles when he walks and that he experiences pain and numbness after lying down for more than a few hours.  Range of motion testing revealed flexion of 22 to 132 degrees and extension of 132 to 22 degrees.  The examiner noted a loss of 10 to 15 degrees of motion with flexion and extension.  The examiner also noted pain with weight bearing and crepitus.  There was no additional loss of range of motion following repetitive use.  The examiner confirmed that there was functional loss due to the left knee disability in the form of pain, fatigue, weakness, lack of endurance and incoordination.  In addition, the examiner found interference with sitting and standing as well as ankylosis of 10 to 15 degrees and slight recurrent subluxation and lateral instability. 

The Veteran was most recently afforded a VA examination to evaluate the severity of his left knee disability in May 2016.  The RO specifically wanted clarification as to whether the Veteran did indeed have ankylosis and/or joint effusion as determined by the May 2015 examiner.  The Veteran reported constant severe pain and stiffness and recurrent giving way of the left knee.  He denied having any locking, subluxation or dislocation.  Range of motion testing revealed flexion of 3 to 120 degrees and extension of 120 to 3 degrees.  There was no pain with bearing, but there was evidence of localized tenderness over the medial collateral ligament area as well as evidence of crepitus.  No loss of range of motion was reported after repetitive use.  No ankylosis was noted, and there was no muscle atrophy or weakness.  Slight medial and lateral instability was noted with a 1+ rating (0-5 millimeters) assigned to both.  In addition, the examiner noted slight varus and valgus laxity and a slight enlargement from soft tissue.  In conclusion, the examiner found that the Veteran did not have traumatic arthritis but instead his left knee disability was more properly evaluated as age-related osteoarthritis.  To explain the lack of an ankylosis diagnosis in contrast to the May 2015 examiner's finding, the May 2016 examiner highlighted the fact that ankylosis requires a showing that the Veteran's left knee exhibited immobility and/or consolidation of the left knee joint, which was not reflected during the physical examination.

During the September 2016 hearing the Veteran stated that his left knee was always painful and that it was also very stiff when he woke up in the morning.  In addition, he confirmed that his left knee was unstable and that he could not walk without a walker.  

Upon consideration of the evidence, the Board finds that the disability picture for the Veteran's left knee disability does not warrant an evaluation in excess of 10 percent for either arthritis with limitation of flexion and/or extension or for lateral instability.  On the January 2009 VA examination, range of motion showed a decrease of five degrees in full extension and flexion limited to 105 degrees.  The  May 2015 examination revealed flexion of 22 to 132 degrees and extension of 132 to 22 degrees, with an overall loss of 10 to 15 degrees of motion with flexion and extension.  Finally, the May 2015 examination revealed flexion of 3 to 120 degrees and extension of 120 to 3 degrees. (The measurements from the May 2015 VA examination are somewhat curiously articulated, and the Board would have sought further clarification had the May 2016 examination not been conducted.)  These measures, viewed in context given the oddly described May 2015 findings, do not warrant a higher rating, nor are separate ratings warranted for compensable extension and flexion of the knees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  For the disability picture of the left knee disability to warrant a 20 percent rating under Diagnostic Code 5010, there would have to be X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, which has not been shown.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

As for instability, the Board notes that the January 2009 VA examiner did not record any evidence of instability.  Both the May 2015 and May 2016 VA examiners, however, did find slight instability in the left knee, which corresponds to the currently assigned 10 percent disability rating.  For the instability of the left knee to warrant a 20 percent rating, the evidence would have to show that the Veteran experiences instability of a moderate severity, which is not reflected by the record.  He is able to walk with an assistive device and reports his knee giving out about twice a week.  Accordingly, the Board finds that a higher rating for left knee instability from May 17, 2016 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.    

The Board acknowledges the Veteran's reporting of pain and symptoms of locking and stiffness.  Prior to May 17, 2016, the RO had assigned him a 20 percent rating on the basis of the functional loss stemming from these symptoms; however, the evidence of record does not demonstrate that at any point during the appeal that these symptoms result in additional loss of function that would result in a rating in excess of 10 percent.  For the period prior to May 17, 2016, the Board will not disturb the 20 percent rating.  As recorded by the May 2015 and May 2016 VA examiners, the Veteran's pain, locking and stiffness result in loss of coordination, pain, fatigue, and weakness, but no loss of flexion or extension.  The January 2009 examiner similarly found a functional loss in the form of pain and loss of movement stemming from the left knee disability, but no loss of range of motion.  The Veteran does not qualify for a compensable rating on the basis of loss of range of motion of flexion and/or extension, and qualifies only for a 10 percent rating on the basis of his pain and symptoms of locking and stiffness, which is reflected in the currently assigned 10 percent rating for arthritis.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2016); DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Therefore, the Board finds that it was proper to reduce the evaluation of the left knee arthritis to 10 percent as distinct from the separate 10 percent assigned for lateral instability, which has also been confirmed as proper. 

In summation, the preponderance of the evidence is against a higher rating during the entire pendency of the appeal.  When considered cumulatively, the separate 10 percent ratings assigned for arthritis with loss of flexion and extension and lateral instability equate to the former 20 percent rating assigned for the left knee disability.  Although each of the VA examinations showed abnormal flexion and extension with symptoms of pain, stiffness, locking, and instability, the reduced range of motion and instability were not severe enough to warrant ratings in excess of 10 percent for either manifestation of the left knee disability.  Furthermore, while the Board acknowledges that the May 2015 examiner found evidence of ankylosis, the May 2016 examiner provided a clear explanation as to why this could not be the case.  Therefore, a higher rating is not warranted for the left knee disability at any point during the pendency of the appeal.  

Extraschedular Consideration

The Board considered whether the Veteran's left knee arthritis and left knee instability represent an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.") 

Here, the rating criteria for each condition reasonably describe the Veteran's disability level and symptomatology.  Thus, his disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Next, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case.

Finally, the evidence and contentions of record do not suggest that the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has been raised in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

The appeal to reopen the claim of service connection for diabetes mellitus type II is reopened.  To this extent only the appeal is granted. 

The appeal to reopen the claim of service connection for diabetic neuropathy is reopened.  To this extent only the appeal is granted.

A rating in excess of 20 percent for left knee arthritis prior to May 17, 2016 is denied. 

A rating in excess of 10 percent for left knee arthritis from May 17, 2016 is denied. 

A rating in excess of 10 percent for left knee instability prior to May 17, 2016 is denied. 


REMAND

Before the Board makes a determination as to the Veteran's claims of entitlement to service connection for diabetes mellitus type II and diabetic neuropathy, further development of the record is necessary.  Specifically, the Veteran must be afforded a VA examination to evaluate both conditions with the purpose of providing an opinion as to whether the diabetes mellitus type II and/or the diabetic neuropathy are related to service. 

With regards to the diabetes mellitus type II claim, the Veteran's testimony during the September 2016 hearing that he had been told by his treating physician that his diabetes is related to service is important evidence that the RO must attempt to retrieve and then use in determining the etiology of the diabetes mellitus type II.  The Veteran has never been afforded a VA examination to evaluate the etiology of his diabetes mellitus type II.  It is therefore necessary for a VA examiner to review the Veteran's claims file and administer an examination in order to provide an opinion as to whether the Veteran's diabetes mellitus type II was caused by or is attributable to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding that VA has a duty to provide a veteran with a medical examination to substantiate his/her claim of service connection if they provide credible evidence of a disability that may be associated with service).  

As for the diabetic neuropathy claim, the Veteran had asserted that it is secondary to the diabetes mellitus type II.  Again, the Veteran has never been afforded a VA examination to evaluate his diabetic neuropathy and provide an opinion as to whether it is related to service, to include as secondary to his diabetes mellitus type II.  It is therefore necessary for a VA examiner to review the Veteran's claims file and administer an examination in order to provide an opinion as to whether the Veteran's diabetic neuropathy was caused by or is attributable to service, to include as secondary to diabetes mellitus type II.  McLendon, 20 Vet. App. at 83 (2006).
Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) letter addressing his reopened claims and take any necessary follow-up action to obtain reported relevant medical records, if any, pursuant to 38 C.F.R. § 3.159(c). 

Regardless of the Veteran's responses to said letter, obtain and associate with the claims file updated VA treatment records.

2.  After completion of the foregoing, schedule the Veteran for a VA examination for the purpose of obtaining an opinion regarding the nature and etiology of the Veteran's diabetes mellitus type II and diabetic neuropathy.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to any symptoms of his diabetes mellitus and diabetic neuropathy.  All necessary special studies or tests must be accomplished.
 
The examiner is asked to first provide an opinion whether it is at least as likely as not (50 percent probability or greater) that diabetes mellitus type II began in service or is otherwise related to service.  

Regardless of whether the diabetes mellitus type II is found to at least as likely as not be related to service, the examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that diabetic neuropathy began in service or is otherwise related to service.  

If the examiner finds that it is at least as likely as not that the diabetes mellitus type II is related to service, they must then opine as to whether it is at least as likely as not (50 percent probability or greater) that diabetic neuropathy is proximately due to, or aggravated by the diabetes mellitus type II.  The examiner should note that the term "aggravated by" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability.  If the opinion is that the diabetes mellitus type II aggravated the diabetic neuropathy, the examiner should specify, so far as possible, the degree of disability resulting from such aggravation. 

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

3.  After completing the above action, the AOJ must readjudicate the issues on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


